    Case 1:15-cr-00252-PKC-RML Document 1249 Filed 05/13/19 Page 1 of 1 PageID #: 20058
de.'^ rer.siA 5

     U.S. Department of Justice
     United States Marshals Service                                                       PROCESS RECEIPT AND RETURN
                                                                                          See "Instructions for Service ofProcess hv US Marshal"

      PLAINTIFF
      UNITED STATES OF AMERICA                                                                                           COURT CASE NUMBER
                                                                                                                         CR-15-252
      DEFENDANT
                                                                                                                         TYPE OF PROCESS
      Ediiardo Li                                   2019 HAY -b P 3: 28               Preliminary Order of Forfeiture
                     ^NAME OF INDIVIDUAL,COMPANY,CORPOI^TION. ETC.TO SERVE.OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
      SERVE              United States Marshals Service
              AT I address (Street orRFD.Apartment No., City. State and ZIP Code)                      ^                                                               —
                     ^225 Cadman Plaza East, NY 11201
     SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                                    Number of process to be
                                                                                                                    served with this Form 285
                 r
                 Richard P. Donoghue, United States Attorney
                    Eastern District of New York                                                                    Number of parties to be
                                                                                                                    served in this case
                   271 Cadman Plaza East, Seventh Floor
                   Brooklyn, New York 11201
                  1 Attn:AUSA. Brian Morrif?                                                                        Check for service
                                                                                                                    on U.S.A.




       Please deposit United States Treaasuiy check #403097710159 in the amount of$179,263.00 into the seized asset deposit fund.
       17-FB1-000081



    Signature of Attorney other Originator requesting service on behalfof
^                                            /)                                               PLAIN 1 IFF
                                                                                              PLAINT             TELEPHONE NUMBER                 DATE


!                                          (                    IM/U^                    g BEFEy    DANT         718 254-7000                     5/6/19
      SPACE BELOW FOR USE OF U.S. MARS                                                                DO NOT WRITE BEKOW THIS LINE
    I acicnowledge receipt for the total
    number of process indicated.
                                           Total Process   District of       District         /Si^tuj^ ofAuthorized USMS Deput/^dj(erk                     Date
                                                           origin            Serve        >
    (Sign onlyfor USM 285 ifmore
    than one USM285 is submitted)                          No.—'. J



    ontheLividl,con,pany.co°,aform!X''Xsts5j!?I^vfonTrthfMXyc!rn^^^^^^
    D I hereby certify and return that I am unable to locate the individual    company,corporation, etc. named above(See remarks below)
    Name and title ofindividual served (ifnot shown above)
                                                                                                                         □ A person of suitable age and discretion
                                                                                                                              then residing in defendant's usu
                                                                                                                              of abode
    Address (complete only different than shmvn above)

                                                                                                                                V - 7 2019

                       Total Mileage Charges Forwarding Fee              Total Charges        Advance Deposits    Amount owed it U.S. Marshal*
                       including endeavors)
                                                                                                                  (Amount of Rmund*)


    REMARKS:




    PRINT 5 COPIES:        . CLERK OF THE COURT
                          2. USMS RECORD                                                                                             PRIOR EDITIONS MAY BE USED
                                                                                                                                                                 %
                          3. NOTICE OF SERVICE
                          4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                            if any amount is owed. Please remit promptly payable to U S Marshal
                          5. ACKNOWLEDGMENT OF RECEIPT                                                                                                       Form USM-285
                                                                                                                                                                  Rev. 12/80
